FILED
                                                   United States Court of Appeals
                        UNITED STATES COURT OF APPEALS Tenth Circuit

                                    TENTH CIRCUIT                    December 12, 2011

                                                                    Elisabeth A. Shumaker
                                                                        Clerk of Court

 JOSE FLORES,

           Petitioner–Appellant,

 v.
                                                              No. 11-8056
 EDDIE WILSON, Warden, Wyoming                       (D.C. No. 2:11-CV-00125-NDF)
 State Penitentiary; BRUCE SALZBURG,                            (D. Wyo.)
 Attorney General of the State of
 Wyoming,

           Respondents–Appellees.



               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before LUCERO, EBEL, and GORSUCH, Circuit Judges.


       Jose Flores, a state prisoner appearing pro se, appeals the district court’s dismissal

of his 28 U.S.C. § 2254 habeas petition as untimely. We deny a Certificate of

Appealability (“COA”) and dismiss the appeal.




       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                              I

       In 1976, Flores was convicted of first-degree murder and sentenced to death. On

appeal, the Wyoming Supreme Court reversed Flores’ conviction and remanded for a

new trial. Flores v. State, 572 P.2d 746 (Wyo. 1977). Instead of facing trial once again,

Flores pled guilty to first-degree murder and was sentenced to life imprisonment.

       After unsuccessfully pursuing post-conviction relief in state court in 2010 and

2011, Flores filed a federal habeas petition on April 6, 2011. The district court dismissed

the petition as untimely, noting that Flores filed the petition over a decade after the

deadline mandated by the Antiterrorism and Effective Death Penalty Act (“AEDPA”). In

doing so, the district court concluded that Flores had not demonstrated exceptional

circumstances to warrant equitable tolling of his untimely petition.

                                              II

       We will grant a COA “only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing,

Flores must demonstrate “that reasonable jurists could debate whether (or, for that matter,

agree that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (quotation omitted). We liberally construe Flores’

pro se filings. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Under AEDPA, the limitations period for filing a federal habeas petition generally


                                             -2-
runs from the date on which the state judgment becomes final. 28 U.S.C. § 2254(d).

However, “[w]here a conviction became final before the AEDPA took effect . . . the one

year limitation period for a [petition] starts on AEDPA’s effective date, April 24, 1996.”

Fisher v. Gibson, 262 F.3d 1135, 1142 (10th Cir. 2001). Flores’ conviction became final

over three decades ago, and as such, he was required to file his petition by April 24,

1997. There is thus no question that his 2011 petition is untimely.

       Flores argues that we should toll the AEDPA statute of limitations and consider

the merits of his claims. In this circuit, “AEDPA’s one-year statute of limitations is

subject to equitable tolling but only in rare and exceptional circumstances.” Gibson v.

Klinger, 232 F.3d 799, 808 (10th Cir. 2002) (quotation omitted). Flores asserts that his

case presents an exceptional circumstance because he was not aware that he had an

ineffective assistance of counsel claim until years after his conviction became final.

Specifically, Flores claims that counsel incorrectly informed him that he was facing the

death penalty after the reversal of his original conviction, and that he only recently

learned that this was problematic.

       Regardless of how we interpret Flores’ arguments, they are insufficient to justify

tolling the AEDPA statute of limitations. The argument that Flores only recently learned

of the legal bases for his claims is meritless. “[I]t is well established that ignorance of the

law, even for an incarcerated pro se petitioner, generally does not excuse prompt filing.”

Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (quotation omitted). Furthermore,


                                             -3-
even if Flores is asserting that he only recently learned the facts necessary to bring his

claim, the only source he offers for these facts is an unnamed prisoner he met in August,

2010. Absent an explanation of why he could not have discovered these facts earlier, this

is insufficient. See Marsh, 223 F.3d at 1220 (equitable tolling “is only available when an

inmate diligently pursues his claims and demonstrates that the failure to timely file was

caused by extraordinary circumstances beyond his control”). Equitable tolling is

therefore inappropriate.

       Flores further contends that it is error to apply a “state procedural bar” to his

ineffective assistance of counsel claim because he was represented at trial and on appeal

by the Wyoming Public Defender’s office. The issue of timeliness as it relates to Flores’

petition, however, is statutory in nature and unrelated to any state procedural bar. We

thus see no merit in this claim.

                                             III

       We DENY a COA and DISMISS the appeal. We GRANT Flores’ motion to

proceed in forma pauperis.



                                           Entered for the Court



                                           Carlos F. Lucero
                                           Circuit Judge




                                             -4-